DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-10 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022, 07/09/2021, and 03/25/2020 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-7 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alain Zambon (Zambon – EP 1619469 B1) in view of Toshihiro et al. (Toshihiro – JP 2005/325537 A).

As to claim 1, Zambon discloses a laser sensor for human body safety protection for use in a revolving door, characterized by comprising:
a laser scan range calculation section (Zambon: [0013], [0020], [0039]-[0040], [0063]-[0065], and FIG. 1-3 light scanner device 10) and an application analysis section (Zambon: [0023], [0055]-[0057], and FIG. 1-4);
the laser scan range calculation section comprises a laser emitting device (Zambon: [0013], [0020], [0066], and FIG. 1 the laser pulse source 12), a laser deflecting device (Zambon: [0014],[0022], [0049]-[0050], and FIG. 2A-2B the transmitter deflection means 20 and the receiver deflection means 24), an optical signal receiving device (Zambon: [0014], [0022], [0052], and FIG. 1 the photodetector means 42), and an analyzing and processing device (Zambon: [0023], [0055]-[0057], and FIG. 1-3 the central processing unit: The light scanner device further comprises a central processing unit for processing the received light pulses, deriving the time of flight, averaging TOF measurements made at the same deflection angle over multiple sweeps in the same sweep plane, deducing the distance of the reflecting object, and optionally also determining the angular direction of the object with respect to the light scanner device based on the known beam deflection angle within the sweep sector respectively the sweep plane (described below with respect to Fig. 3) and the actual angle to the pulse-reflecting object in the sweep plane); 
wherein, the laser emitting device transmits laser signals to the laser deflecting device (Zambon: [0039]-[0040], [0057]-[0061], and FIG. 1-3 the transmitter deflection means 20); 
the laser deflecting device deflects the laser signals by a pre-set angle under the control of the analyzing and processing device and forms at least one laser scan area (Zambon: [0039]-[0040], and FIG. 1-4: A transmitter lens 16 is provided to form a parallel beam of transmitted pulses. The transmitter deflection means 20 is embodied as a rotating mirror element comprising four flat mirror facets 20-1, 20-2, 20-3 and 20-4, adapted to rotate around rotation axis 36 that extends substantially perpendicular to the main direction in which the pulse source 12 emits the transmitted laser pulses, i.e. substantially perpendicular to the transmitted beam 14); 
the optical signal receiving device (Zambon: FIG. 1 the photodetector means 42) is used for receiving returned laser signals (Zambon: [0041]-[0042] and FIG. 1 the received beam 22) and transmitting said signals to the analyzing and processing device (Zambon: [0023], [0055]-[0057], and FIG. 1-3 the central processing unit: The light scanner device further comprises a central processing unit for processing the received light pulses, deriving the time of flight, averaging TOF measurements made at the same deflection angle over multiple sweeps in the same sweep plane, deducing the distance of the reflecting object, and optionally also determining the angular direction of the object with respect to the light scanner device based on the known beam deflection angle within the sweep sector respectively the sweep plane (described below with respect to Fig. 3) and the actual angle to the pulse-reflecting object in the sweep plane); 
the analyzing and processing device comprises a trigger point distance analyzing module, which makes analysis to obtain trigger point distance information according to signals sent from the optical signal receiving device (Zambon: [0063]-[0067], and FIG. 1-4: The light scanner device can further be adapted to limit a range of detection and/or to modulate or change the range of detection according to each sweep, as illustrated in Fig. 3 and 4. The term "range of detection" refers to the maximum distance at which an object may be detected. The detection zone corresponding to the rectangle of fig. 4 could be adjusted independently for each of the sweep planes depicted in Fig. 3);
the safety analysis module (Zambon: [0055]-[0057], [0068], and FIG. 3-4: The light scanner device further comprises a central processing unit for processing the received light pulses, deriving the time of flight, averaging TOF measurements made at the same deflection angle over multiple sweeps in the same sweep plane, deducing the distance of the reflecting object, and optionally also determining the angular direction of the object with respect to the light scanner device based on the known beam deflection angle within the sweep sector respectively the sweep plane (described below with respect to Fig. 3) and the actual angle to the pulse-reflecting object in the sweep plane) comprises: trigger point danger analysis (Zambon: [0066] and FIG. 4 the offset height 54: a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected), which includes: 
first obtaining the trigger point distance information resulted from the trigger point distance analyzing module (Zambon: [0055]-[0057], [0066]-[0068], and FIG. 3-4: the rectangle having an edge length corresponding to the detection range 50 imposed for the vertical and horizontal deflection angle 17-1 and 17-14 The vertical corresponding to measurement 17-1 is smaller than the device mounting height 52, so that objects below an offset height 54 are outside of the detection range. In that way, a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected);
then comparing the trigger point distance information to information of a pre-set distance of the scan point, and when the trigger point distance is greater than or equal to the pre-set distance of the scan point, the trigger point is a safe trigger point (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-4: the rectangle having an edge length corresponding to the detection range 50 imposed for the vertical and horizontal deflection angle 17-1 and 17-14 The vertical corresponding to measurement 17-1 is smaller than the device mounting height 52, so that objects below an offset height 54 are outside of the detection range. In that way, a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected); 
when the trigger point distance is smaller than the pre-set distance of the scan point, the trigger point is a dangerous trigger point and a corresponding control signal will be generated (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-4: In summary, a door sensor system based on light scanner devices according to the invention can be adjusted such that it varies its scanned area or detection field to constantly optimize the protection of the edge of the door element or elements, so as to create a guard area projecting beyond the extensions of the door element or elements, thus increasing the safety of persons in the guard area near the door element edge by preventing them from being hurt by the moving door element).

Zambon does not explicitly disclose the application analysis section comprises a safety analysis module, which controls motion state of the revolving door through a door control device after making analysis on the basis of the trigger point distance information.

However, it has been known in the art of revolving door design to implement the application analysis section comprises a safety analysis module, which controls motion state of the revolving door through a door control device after making analysis on the basis of the trigger point distance information,  as suggested Toshihiro, which discloses the application analysis section comprises a safety analysis module, which controls motion state of the revolving door through a door control device after making analysis on the basis of the trigger point distance information (Toshihiro: [0009], [0011]-[0012], [0014]-[0017], [0020], and FIG. 1-3: In the case of an automatic revolving door, a light wave rangefinder can be installed directly above the entrance area in the direction of rotation of the revolving door. In this way, when a person enters the entrance area of the automatic revolving door, the distance from the optical distance meter to the person is measured and human detection is performed, and necessary processes such as emergency stop of the revolving door and deceleration processing are automatically performed. Done in Since human detection is performed by measuring the distance to a person, it can be accurately detected by both adults and children, and is highly reliable as a safety measure for automatic revolving doors).

Therefore, in view of teachings by Zambon and Toshihiro, it would have been of obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to implement in the automatic doors of Zambon to include the application analysis section comprises a safety analysis module, which controls motion state of the revolving door through a door control device after making analysis on the basis of the trigger point distance information, as suggested by Toshihiro. The motivation for this is to selectively control the revolving door operations in response to a detection of a subject within a detection area.

As to claim 2, Zambon and Toshihiro disclose the limitations of claim 1 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 1, characterized in that the laser scan area is at one side of a door leaf (Zambon: FIG. 8 the scanned areas 59-1 – 59-4 and the door leaves 76-1 – 76-4) and is at a distance from the door leaf (Zambon: [0083]-[0084] and FIG. 8), or penetrates through the door leaf of the revolving door and forms an angle with the door leaf (Zambon: [0083]-[0084], FIG. 3, and FIG. 8: the light scanner devices are arranged such that the respective sweep sectors and scanned areas 59-1 to 59-4 are in front of the revolving door elements 76-1 to 76-4 with respect to the rotational direction of movement of the revolving door elements. Enabled by the capability to dynamically vary the opening angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated with the revolving door element 76-4).

As to claim 3, Zambon and Toshihiro disclose the limitations of claim 1 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 1, characterized in that the application analysis section comprises a scan area range adjusting module; the scan area range adjusting module includes scan area control analysis, which includes the steps of:
S1. determining a working area (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-5 the detection range: the rectangle having an edge length corresponding to the detection range 50 imposed for the vertical and horizontal deflection angle 17-1 and 17-14 The vertical corresponding to measurement 17-1 is smaller than the device mounting height 52, so that objects below an offset height 54 are outside of the detection range. In that way, a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected);
S2. forming an extension area (Zambon: [0080]-[0084] and FIG. 7-8: Fig. 7 A and 7B indicate the sweep lines projected by the light scanner device respectively the door sensor system on the ground. The scanned area 59 has a scanning width 60 that is determined by the number of different tilt angles (four as in the example of Fig. 3} and the incremental tilt angle between adjacent sweep planes in combination with the distance of the scanned area 59 from the sensor system, i.e. the mounting height of the sensor system above the ground in the example application illustrated in Fig. 7. The opening angle of the sweep sectors in the sweep planes can be dynamically varied, so that a scanning length 58 of the scanned area 59 is varied accordingly, depending on the position of the moving door element 76);
S3. adjusting the laser scan area range based on the area information obtained from steps S1 and S2 (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: the rectangle having an edge length corresponding to the detection range 50 imposed for the vertical and horizontal deflection angle 17-1 and 17-14 The vertical corresponding to measurement 17-1 is smaller than the device mounting height 52, so that objects below an offset height 54 are outside of the detection range. In that way, a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected).

As to claim 4, Zambon and Toshihiro disclose the limitations of claim 3 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 3, characterized in that the approach of determining a working area in step S1 comprises: forming the working area according to a pre-set value, or forming the working area by the following steps:
(1) performing laser scan within a maximum scan area range of the sensor to form a pre-set scan area and to obtain a ground frame location (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-4: the rectangle having an edge length corresponding to the detection range 50 imposed for the vertical and horizontal deflection angle 17-1 and 17-14 The vertical corresponding to measurement 17-1 is smaller than the device mounting height 52, so that objects below an offset height 54 are outside of the detection range. In that way, a small object 56-1 positioned on the ground and having height less than the offset height 54 and an object 56-3 that is horizontally further away from the scanner device 10 than the detection range 52 are not detected and Toshihiro: [0009], [0011]-[0012], [0014]-[0017], [0020], and FIG. 1-3: the detection area is in a movable area of the machine such as an automatic door or a space area in front of the machine area, and the optical distance meter and the reference plane are arranged opposite to each other at the upper and lower or left and right ends of the detection area. The reference surface is a fixed object such as a floor surface or road surface where the detection area is located);
(2) on the basis of the obtained ground frame location information, dividing the pre-set scan area into two parts by using a line between the sensor and the ground frame as a base line, wherein a side from the base line and facing a door leaf rotation shaft is the working area (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-4 and Toshihiro: [0009], [0011]-[0012], [0014]-[0017], [0020], and FIG. 1-3).

As to claim 5, Zambon and Toshihiro disclose the limitations of claim 3 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 3, characterized in that the approach of forming the extension area in step 2 comprises: on the basis of the working area, forming an area by rotating and extending a pre-set angle towards the door frame direction from the working area, said area being the extension area (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: Preferably, the light scanner devices are arranged such that the respective sweep sectors and scanned areas 59-1 to 59-4 are in front of the revolving door elements 76-1 to 76-4 with respect to the rotational direction of movement of the revolving door elements. Enabled by the capability to dynamically vary the opening 40 angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated 45 with the revolving door element 76-4).

As to claim 6, Zambon and Toshihiro disclose the limitations of claim 3 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 3, characterized in that the approach of adjusting the laser scan area range in step S3 comprises: comparing the received distance information to the pre-set trigger information to make analysis and determination (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: Preferably, the light scanner devices are arranged such that the respective sweep sectors and scanned areas 59-1 to 59-4 are in front of the revolving door elements 76-1 to 76-4 with respect to the rotational direction of movement of the revolving door elements. Enabled by the capability to dynamically vary the opening 40 angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated 45 with the revolving door element 76-4), and when the door leaf is inside of the door frame, the laser scan area is the working area (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated with the revolving door element 76-4. Further in the situation illustrated in Fig. 8, the scanning length of the scanned area associated with a door leave, of which the radially outer edge is outside of the door frame, i.e. a door leave that is not between the door frame element 78-1 and 78-2, not only extends along but also projects radially beyond the associated revolving door element, see for example the scanning length 58-1 of the scanned area 59-1 associated with the revolving door element 76-1 and the scanning length 58-3 of the scanned area 59-3 associated with the revolving door element 76-3); when the door leaf is within the range of entrance or exit of the door frame, the laser scan area is a sum of the working area and the extension area (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8).

As to claim 7, Zambon and Toshihiro disclose the limitations of claim 6 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 6, characterized in that the approach of determining the door leaf location is that: when the sensor continuously receives trigger signals and the distance between the trigger point and the sensor is within a pre-set range of the ground frame distance pre-set values, it is represent that the door leaf is inside of the door frame (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated with the revolving door element 76-4. Further in the situation illustrated in Fig. 8, the scanning length of the scanned area associated with a door leave, of which the radially outer edge is outside of the door frame, i.e. a door leave that is not between the door frame element 78-1 and 78-2, not only extends along but also projects radially beyond the associated revolving door element, see for example the scanning length 58-1 of the scanned area 59-1 associated with the revolving door element 76-1 and the scanning length 58-3 of the scanned area 59-3 associated with the revolving door element 76-3); when the sensor cannot receive trigger signals within the range of the ground frame pre-set values, it is represent that the door leaf is within the range of the entrance or exit of the door frame (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: Enabled by the capability to dynamically vary the opening 40 angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated 45 with the revolving door element 76-4. Further in the situation illustrated in Fig. 8, the scanning length of the scanned area associated with a door leave, of which the radially outer edge is outside of the door frame, i.e. a door leave that is not between the door frame element 78-1 and 78-2, not only extends along but also projects radially beyond the associated revolving door element, see for example the scanning length 58-1 of the scanned area 59-1 associated with the revolving door element 76-1 and the scanning length 58-3 of the scanned area 59-3 associated with the revolving door element 76-3).

As to claim 8, Zambon and Toshihiro disclose the limitations of claim 6 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 6, characterized in that the laser scan area forms an angle with the door leaf along a perpendicular direction (Zambon: [0083]-[0084], FIG. 3, and FIG. 8: the light scanner devices are arranged such that the respective sweep sectors and scanned areas 59-1 to 59-4 are in front of the revolving door elements 76-1 to 76-4 with respect to the rotational direction of movement of the revolving door elements. Enabled by the capability to dynamically vary the opening angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated with the revolving door element 76-4), at this point, the approach of determining the door leaf location is that: when the sensor continuously receives trigger signals complying with a first pre-set distance change curve, it is represent that the door leaf is to enter into the entrance or exit of the door frame from the inside of the door frame (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: Enabled by the capability to dynamically vary the opening 40 angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated 45 with the revolving door element 76-4. Further in the situation illustrated in Fig. 8, the scanning length of the scanned area associated with a door leave, of which the radially outer edge is outside of the door frame, i.e. a door leave that is not between the door frame element 78-1 and 78-2, not only extends along but also projects radially beyond the associated revolving door element, see for example the scanning length 58-1 of the scanned area 59-1 associated with the revolving door element 76-1 and the scanning length 58-3 of the scanned area 59-3 associated with the revolving door element 76-3);
when the sensor continuously receives trigger signals complying with a second pre-set distance change curve, the door leaf is to enter into the inside of the door frame from the entrance or exit of the door frame (Zambon: [0055]-[0057], [0066]-[0068], [0080]-[0084], FIG. 3-5 and FIG. 7-8: Enabled by the capability to dynamically vary the opening 40 angle of the sweep sector in the sweep plane, respectively the scanning length of the scanned area, in the example shown in Fig. 8, the door sensor system is adapted such that the scanning length of the scanned area associated with a door leave, of which the radially outer edge is between the door frames 78-1 and 78-2, extends along and does not project beyond the associated revolving door element, see for example the scanning length 58-2 of the scanned area 59-2 associated with the revolving door element 76-2 and the scanning length 58-4 of the scanned area 59-4 associated 45 with the revolving door element 76-4. Further in the situation illustrated in Fig. 8, the scanning length of the scanned area associated with a door leave, of which the radially outer edge is outside of the door frame, i.e. a door leave that is not between the door frame element 78-1 and 78-2, not only extends along but also projects radially beyond the associated revolving door element, see for example the scanning length 58-1 of the scanned area 59-1 associated with the revolving door element 76-1 and the scanning length 58-3 of the scanned area 59-3 associated with the revolving door element 76-3).

As to claim 9, Zambon and Toshihiro disclose the limitations of claim 1 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 1, characterized in that the application analysis section comprises an installation position analyzing module, which is used for analyzing an installation orientation of the sensor (Zambon: [0055]-[0057], [0066]-[0068], [0082]-[0084], and FIG. 3-4: In summary, a door sensor system based on light scanner devices according to the invention can be adjusted such that it varies its scanned area or detection field to constantly optimize the protection of the edge of the door element or elements, so as to create a guard area projecting beyond the extensions of the door element or elements, thus increasing the safety of persons in the guard area near the door element edge by preventing them from being hurt by the moving door element and Toshihiro: [0009], [0011]-[0012], [0014]-[0017], [0020], and FIG. 1-3: In the case of an automatic revolving door, a light wave rangefinder can be installed directly above the entrance area in the direction of rotation of the revolving door. In this way, when a person enters the entrance area of the automatic revolving door, the distance from the optical distance meter to the person is measured and human detection is performed, and necessary processes such as emergency stop of the revolving door and deceleration processing are automatically performed. Done in Since human detection is performed by measuring the distance to a person, it can be accurately detected by both adults and children, and is highly reliable as a safety measure for automatic revolving doors).

As to claim 10, Zambon and Toshihiro disclose the limitations of claim 1 further comprising the laser sensor for human body safety protection for use in a revolving door according to claim 1, characterized in that the application analysis section comprises a scan area resolution adjusting module, which is used for dividing the laser scan area into at least two working areas with different resolutions (Zambon: FIG. 5), among which the working area with a higher resolution is at a side near the door frame, while the working area with a lower resolution is at a side near the door leaf rotation shaft (Zambon: [0070]-[0071], [0077]-[0079], and FIG. 5-6). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liles, Jr., US 7,900,398 B2, discloses security door system.
Schwarz et al., US 5,201,906, discloses anti-piggybacking, sensor system for security door to detect two individuals in one compartment.
Soyugene, US 2008/0244978 A1, discloses motorized security revolving door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684